 In the Matter of RADIOMARINE CORPORATION OF AMERICA, EMPLOYERand.RADIO OFFICERS UNIONOF THECOMMERCIAL TELEGRAPHERSUNION, AFL, AND INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS, AFL, PETITIONERSCase Nos. 2-R-7.02 and R-R-7338.-Decided December 24, 1947Cahill,Gordon, ZachrycCReindel,of New York City,by Messrs.William L. DennisandRichard H. Graham,ofHollywood, Calif.,for the Employer.ButtercCSilverman,of New York City, byMr. Abner H. Silver-man,for the ROU.Mr. M. H. Trott,of Brooklyn, N. Y.;Mr. Otto A. Rieman,of SanFrancisco, Calif.;Messrs. C. DeMontrevilleand C.Walter Fuchs,ofLos Angeles, Calif., for the IBEW.DECISIONDIRECTION OF ELECTIONANDORDERUpon petitions duly filed, hearing in these cases was held at NewYork City, and Los Angeles, California, between February 10, 1947,and April 22, 1947, before George Turitz and Maurice J. Nicoson,hearing officers.The hearing officers' rulings made at the hearingare free from prejudicial error and are hereby affirmed.' Subsequentto the hearing, the Employer filed a motion that the record be amendedto show that certain employees in the classifications of laboratoryassistant and wire assemblyman, respectively, had been transferredto the communications department from the production departmentin which they were located at the date of the hearing.Upon an orderto shotiv cause why such motion should not be granted, Radio OfficersUnion of the Commercial Telegraphers Union, AFL, petitioner, filed1We find it unnecessary to pass upon the Employer's motion to strike the amended peti-tion in Case No 2-R-7338, upon the ground of alleged technical defects therein, in viewof the subsequent amendment of the petition at the hearing and our determination hereinwith respect to the merits of the unit sought in such petition75 N L. R. B., No. 77.651 ,652DECISIONS OF NATIONAL LABOR RELATIONS BOARDa memorandum opposing the motion of the Employer but not denyingthe truth of the facts alleged therein.No sufficient reason to the con-trary having been shown, the motion is hereby granted.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRadiomarine Corporation of America,a Delaware corporation anda subsidiary of Radio Corporation of America, is engaged in themanufacture,sale, and servicing of marine radio and electronic equip-ment and in radio communication to and from ships at sea. The Em-ployer has its principal office in New York City and numerous branchoffices, consisting of coastal stations and service depots, in variouscities throughout the United States.The Employer purchases an-nually for use in its operations raw materials valued in excess of1$1,000,000, of which approximately 75 percent is obtained from pointsoutside the State of New York. During the past year, the Employermanufactured finished products valued in excess of $1,000,000, of-which approximately 75 percent was, shipped by the Employer topoints outside the State of New York.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDRadioOfficers Union of the Commercial Telegraphers Union, AFL,herein called the ROU, and International Brotherhood of ElectricalWorkers, herein called the IBEW,are labor organizations affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either of the Petitioners as theexclusive bargaining representative of employees of the Employeruntil such Petitioner has been certified by the Board in an appropriateunit.-We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act. RADIOMARINE CORPORATION OF AMERICAIV.THE APPROPRIATE UNIT653.The ROU, in substantial agreement with the Employer 2 seeks aNation-wide unit of employees in the communications department,including technicians, operators, printer-operators,, and printer.-op-erator-senior clerks, in all service depots and coastal stations of theEmployer throughout the United States.The IBEW, on the otherhand, contends that the employees in four service depots of theEmployer on the West Coast of the United States constitute a separateappropriate unit.'In the operation of its business, the Employer maintains within theframework of its communications department numerous branch estab-lishments known as coastal stations and MRI service depots. Coastalstations are engaged in radio communication and in relaying andreceiving ship messages from land lines of communication.MRIservice depots perform the related function of installing, servicing,and repairing radio equipment on board ships while in port betweenvoyages.The employees of coastal stations and service depots, wher-ever located, are under the common over-all supervision of the head ofthe communications department, which is centrally administered fromNew York City without any divisional organization based upon geo-graphical or other considerations.The evidence discloses that, inharmony with its policy of centralized control and integration ofactivitieswith respect to employees in the communications depart-ment,4 the Employer maintains throughout the country uniform wagesand working conditions for such employees; and that transfers ofemployees are effected at the various branch locations according tothe needs of the Employer.The IBEW urges in support of its contention for a separate unitthe fact that since December 1942 the Employer has hired all non-clerical employees at certain of its west coast service depots throughthe IBEW, and has cooperated with the IBEW in requiring that itsemployees engaged in radio maintenance and repair work have IBEWclearance in accordance with the closed-shop provisions of two masteragreements between the AFL Metal Trades Department and a groupof west coast ship builders, covering all ship repairs and new shipconstruction on the west coast, respectively.There is, however, no'The Employer, although in general agreement with the type of unit sought by the ROU,would include, in opposition to the ROU, the employees in certain categories hereinafterconsidered'There aie approximately 16 non-supervisory employees in the 4 service depots in thewest coast as compared with approximately 133 similar employees in the eutne communica-tions department4AllMing, discharges, and permanent transfers are made from the New Yoik CityofficePar sates are contolled there and the Employer does not inform the heads of thev-anou, branch stations with respect to ealmngs of then subordinates 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDwritten collective bargaining agreement between the IBEW and theEmployer.'Moreover, the informal agreement between the Employerand the IBEW recognizing the obligation of the closed-shop provisionsin the master agreements is not properly a part of the bargaining his-tory created by such master agreements.,While we have excludedsimilar employees in a separate geographical area from a Nation-wideunit, where such employees have been represented on an area basis underan exclusive bargaining agreement with the employer concerned ,6 weare of the opinion that, in the absence of such a written agreement be-tween the IBEW and the Employer, and in view of the functionalinterrelationship the centralized control under a single departmenthead, the interchange of personnel, and the similarity of skills andworking conditions among the employees in both service depots andcoastal stations throughout the country, only a Nation-wide unit ofcommunications department employees is appropriate for the purposesof collective bargaining.There remains for consideration the question of specific inclusionsin and exclusions from the appropriate unit.The Employer wouldinclude, in opposition to the ROU, district managers, assistant dis-trictmanagers, MRI foremen, MRI clerk inspectors, MRI sales in-spectors and a selected group of miscellaneous employees consistingof certain laboratory assistants, production supervisors 8 and wireassemblymen.4District ma'nager', assistant district mnnageis alld MRI foremenThe ROU contends that the employees in these classifications aresupervisors and should be excluded.The Employer denies that suchemployees have substantial supervisory authority.The record dis-closes that, while the burden of supervision varies according to thenumber of employees at the various coastal stations and service depots,practically all managers supervise a substantial number of employeeswith respect to whom they have complete discretion in the assignmentof work and the selection of employees for overtime compensation. It5Notwithstanding the absence of a bargaining agreement with the Employer, the cIBEWhas, for at least the past 2 years, maintained at the Empioyei's Wilmington, California,service depot, a shop steward who has settled, by conferences with the local management,minor difficulties among the ennplolees at this locationThe IBEW admits, however, thatithas never attempted to bargain collectively with respect to salary increases for suchemployeesSeeMatter of Postal Telegraph Cable Corporation,9 N L R B 1060 (distinguished inMatterof TheWestern Union Telegraph Company,58 N L It B 1283).7 A course of dealing which has not been pursuant to a written contract does not consti-tute a compelling history of collective bargaining. SeeMatter of International HarvesterCompany,6S N L R B. 383$Thene is no contention that production supervisors are supervisors within the meaningof the Act RADIOMARINE CORPORATION OF AMERICA655also appears that, while managers have no authority to hire, promote,or discharge employees except upon specific authyrization from theNew York office, they may make effective recommendations and re-ports, particularly with respect to new employees, and may eitherreprimand or suspend employees found in an intoxicated condition, orguilty of other serious misconduct while on duty.Moreover, servicedepot managers are expected to take care of the Employer's interest,not only in the servicing of radio equipment, but also in the solicita-tion of new business and the procuring of orders for such equipment.Similarly, in the case of assistant managers and MRI foremen, whohave similar functions, the evidence reveals that such employees ex-ercise substantially the same authority as that of district managers.Upon the basis of the foregoing and the entire record, we find thatmanagers, assistant managers, and MRI foremen are supervisors.Weshall, accordingly, exclude them from the unit.MRI clerk-inspectorsThe three employees in this classification are all stationed at theMRI service depot in New York City. The ROU contends, in opposi-tion to the Employer, that these employees should be excluded as cleri-cal employees.The record discloses that those employees who areformer MRI technicians are presently engaged in setting up job orders,compiling invoices and charges, and performing other work of a cleri-cal nature.They are, however, required occasionally to do MRI workaboard ships.Although their present work is largely clerical, we areof the opinion that they are essentially clerical 'employees of the typenormally included by the Board in units composed primarily of non-clerical employees.aWe shall, accordingly, include them in the -unit.MRI sales-inspectorsThe Employer has in its employ three sales-inspectors who haveexpert knowledge of legal requirements for maritime radio installa-tions.As part of their duties, they take orders from customers andalso recommend to customers the type of work to be done togetherwith an estimate of the cost of such work.As it appears that theseemployees, by reason of their relations with the public, are primarilysalesmen as distinguished from MRI technicians, "whose work is of amanual character, we find that MRI sales-inspectors do not have suf-ficient interest in common with the maintenance and repair employeesto warrant their inclusion within the unit.We shall, accordingly,exclude them.a SeeMatter of DouglasAircraftCompany, Inc.,60 N. L. R. B. 876. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiscellaneous employeesThe Employer contends that certain employees comprising a selectedgroup of laboratory assistants, production supervisors, and wire assem-blymen, all of whom were originally in the production department,should be included in the present unit because such employees spendpart of their time in maintenance and repair work and are capable ofperforming and will in the future be expected to perform such workon occasion.While it appears that the laboratory assistants and wireassemblymen have lately been transferred from the production depart-ment and are now under the supervision of the communications depart-ment together with the other employees in the appropriate unit, thereis nothing in the record to indicate that a similar change in depart-mental supervision has occurred with reference to the production super-visors.communications department and are under the supervision of the pro-duction department, a distinct division in the Employer's organization,.we shall not include production supervisors within the unit, but shallinclude therein the laboratory assistants and wire assemblymen who,are now within the communications department..We find that all MRI technicians, operators, printer-operators,printer-operator-senior clerks, MRI clerk-inspectors, and employees inthe classifications of laboratory assistant and wire assemblyman underthe supervision of the communications department, employed in allMRI service depots and coastal stations of the Employer, but exclud-ing clerks, secretaries., stenographers,MRI sales-inspectors, districtmanagers, assistant district managers, MRI foremen, and all othersupervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Radiomarine Corporation of Amer-ica,New York City, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Second Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did not"Any participant in the election herein may, upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. RADIOMARINE CORPORATION OF AMERICA657work during said pay-roll period because they were ill or on-vacationor temporarily laid off, but excluding those employees who have since,quit or been discharged for cause and have not been rehired or rein-stated prior to,the date of the election, to determine whether they de-sire to be represented by Radio Officers Union of the Commercial Tele-graphers Union, AFL, or by International Brotherhood of ElectricalWorkers, AFL, for thepurposes of collective bargaining,or by neither.ORDERUpon the basis of the foregoing findings of fact and the entire recordin these proceedings, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Radiomarine Corporation of America, New YorkCity, filed by International Brotherhood of Electrical Workers (CaseNo. 2-R4338), be, and it hereby is, dismissed.MEMBER MURDOCKtook no part in the consideration of the aboveDecision,Direction of Election, and Order.